NOT FOR PUBLICATION                           FILED
                                                                          JUN 9 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ISIAH LEWIS,                                    No. 19-15420

                Plaintiff-Appellant,            D.C. No. 4:17-cv-03575-KAW

 v.
                                                MEMORANDUM*
BENEFICIAL CALIFORNIA, INC., a
subsidiary of HSBC Bank USA National
Association; BENEFICIAL
MANAGEMENT CORPORATION OF
AMERICA,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Northern District of California
                Kandis A. Westmore, Magistrate Judge, Presiding**

                             Submitted June 2, 2020***

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Isiah Lewis appeals pro se from the district court’s judgment dismissing his

Fair Credit Reporting Act (“FCRA”) action. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Fed. R. Civ. P. 12(b)(6) on the basis

of the applicable statute of limitations. Cholla Ready Mix, Inc. v. Civish, 382 F.3d

969, 973 (9th Cir. 2004). We review for an abuse of discretion the denial of leave

to amend. Drew v. Equifax Info Servs., 690 F.3d 1100, 1105-06 (9th Cir. 2012).

We affirm.

      The district court properly dismissed Lewis’s action as barred by the

applicable statute of limitations. See 15 U.S.C. § 1681p (FCRA action must be

filed two years after plaintiff discovers the violation, or five years after the

violation occurs, whichever is earlier); Drew v. Equifax Info. Servs., LLC, 690 F.3d

at 1109-10 (constructive discovery triggers FCRA’s two-year limitations period).

      The district court did not abuse its discretion by denying leave to amend

Lewis’s first amended complaint because amendment would have been futile. See

Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892 (9th Cir. 2010) (setting

forth standard of review and explaining that denial of leave to amend is appropriate

where amendment would be futile).

      We reject as unsupported by the record Lewis’s contention that the district

court failed to hold him to a less stringent standard as a pro se litigant.

      We do not consider matters not specifically and distinctly raised and argued



                                            2                                      19-15420
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  19-15420